Citation Nr: 1711554	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for residuals of a right hand injury with laceration.

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 30 percent for a major depressive disorder and an anxiety disorder. 

5.  Entitlement to a restoration of a separate 30 percent evaluation for right knee instability.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968, with additional reservist and National Guard service from November 1981 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010, October 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Regarding the right hand, thoracolumbar spine, and TDIU claims, in December 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Salt Lake City, Utah.  A transcript of the proceeding is associated with the claims file.  

In August 2014, the Board remanded the right hand, thoracolumbar, and TDIU claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable initial evaluation for bilateral hearing loss; an initial evaluation in excess of 30 percent for a major depressive disorder and an anxiety disorder; restoration of a separate 30 percent evaluation for right knee instability; and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the spine was not manifest during service or within one year of separation.  The thoracolumbar kyphosis and osteoarthritis of the spine are unrelated to service, including active duty, ADT, and IDT.

2.  The Veteran's right hand osteoarthritis was not manifest during service or within one year of separation.  The right hand osteoarthritis and scars are unrelated to service, including active duty, ADT, and IDT.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disability, to include thoracic kyphosis and osteoarthritis, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A right hand injury with laceration, to include any osteoarthritis and scars, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that January 2010 and September 2010 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claims, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the Veteran's service treatment records from his National Guard service, VA treatment records, and private treatment records are all in the claims file.  The Board acknowledges that only the Veteran's service treatment records from his active service (1966 to 1968) have been found to be unavailable.  In that regard, the Board finds that the RO has exhausted all reasonable administrative attempts to obtain the records.  In February 2007, the RO sent a request to NPRC for the Veteran's service treatment records, but only the Veteran's National Guard treatment records were able to be located.  In September 2013, the RO sent a request to NPRC for all of the Veteran's service treatment records and personnel records, and in October 2013, NPRC sent his National Guard personnel records.  

In August 2014, the Board remanded the claims, including so that the AOJ could obtain any outstanding service records.  Subsequently, in September 2014, the RO requested from the Veteran substitutes for his missing service treatment records.  In November 2014, the RO emailed the RMC requesting if any service treatment records were able to be located, but the RMC replied that all available records had already been sent in 2007, and all the records at NPRC had already been scanned.  In November 2014, the RO notified the Veteran that his service treatment records from his period of active duty (1966 to 1968) were unable to be found, and again requested substitutes.  In December 2014, the Veteran replied that he had no service treatment records.  In December 2014, the RO checked the file bank, but it was negative for any records.  Meanwhile, in January 2015, the RO notified the Veteran that his service treatment records from his period of active service were unable to be found.  A June 2015 DPRIS search for records was negative.  In June 2015, the RO sent another request to NPRC for all service treatment records and personnel records, and all of the National Guard personnel records were again received.  Also, in June 2015, the RO called the Utah National Guard and was told the records had been sent to the NPRC in 2004.  Likewise, in August 2015, a PIES request was sent for National Guard records, and a response was received that the records should be requested from code 13 (NPRC).  In October 2015, the RO sent a request to the Veteran for copies of all of his National Guard service treatment records and personnel records (apparently in case any were outstanding as per the Board remand).  In November 2015, the Veteran responded with copies of various duplicative personnel records.  In December 2015, the RO prepared a formal finding that the Veteran's service treatment records and personnel records from his period of active duty from 1966 to 1968 were unavailable.  Given the above, exhaustive attempts made by the RO to obtain any outstanding and available records, the Board finds that the duty to assist in this regard has been satisfied, and that there was substantial compliance with the Board's remand directive.  

The Board acknowledges that the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule where service records have been lost or destroyed through no fault of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when the record "(A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  

The Veteran was afforded VA examinations relating to his claims in March 2016 pursuant to the August 2014 Board remand directive.  The VA examiner reviewed the claims file, interviewed the Veteran, elicited a history from him, examined him, and provided adequate rationales for his conclusions.  Therefore, the Board finds these examination reports are adequate upon which to base decisions on the claims, and that there was substantial compliance with the Board's remand directives.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing regarding the right hand and thoracolumbar spine claims.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 60 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ADT).  With respect to periods of inactive duty for training (IDT), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which period is one year in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran served on active duty from June 1966 to March 1968, with subsequent National Guard service from November 1981 to October 1993.  He asserts that at some time during his National Guard service (i.e., during ADT or IDT), he injured his thoracolumbar spine and incurred a right hand injury with a laceration in a boat crash.  See Board hearing transcript.

As explained in the VCAA section above, the Veteran's service treatment records from his period of active duty from June 1966 to March 1968 have been found to be unavailable.  The Veteran's contention in this case, however, is that he incurred a thoracolumbar spine injury and a right hand laceration injury in a boat accident during his subsequent National Guard service between November 1981 and October 1993.

Prior to his National Guard service, a March 1975 VA lumbar spine x-ray report shows the Veteran complained of back pain, and an x-ray of his lumbar spine revealed no trauma, normal alignment, and disc spaces well preserved, but lumbarization at S1.  A March 1980 VA treatment record shows the Veteran reported he fell on his thoracic spine one month prior, but that his thoracic pain had its onset in October 1979 due to over exertion while hunting.  A thoracic spine x-ray revealed a normal thoracic spine except scoliosis.  See VA treatment records, received January 2010 at p.5-7, and received April 2016 at p.3.  

The Veteran's service treatment records from his National Guard service between November 1981 and October 1993 are silent as to any right hand or back complaints.  During this period, an October 1984 VA treatment record shows the Veteran's right index finger was red and swollen after skinning deer and tanning hides.  See VA treatment records, received April 2016 at p.8.  His personnel records, however, do not show that he had ADT or IDT at that time.  His last National Guard examination report dated in February 1991 shows examination of his upper extremities and spine was normal. See STRs, received February 2007 at p.5 of 28.  

The Board does, however, acknowledge that a June 1992 Statement of Medical Examination and Duty Status shows the Veteran was in fact in a military boat crash and was treated for right knee pain.  The Board also acknowledges that the June 1992 Statement of Medical Examination and Duty Status specifically notes that the incident occurred during ADT.

At the Board hearing, the Veteran's representative offered that the Veteran may have incurred the alleged right hand and thoracolumbar spine injuries in the June 1992 boat crash.

After the Veteran's period of National Guard service, December 1996 VA treatment records show that the Veteran reported he was in a fight, and he was diagnosed with a right fifth mallet finger.  See VA treatment records, received May 2007 at p. 16 and 48.

A September 2004 Uintah Basin Medical record shows the Veteran complained of back pain, and a possible renal cyst was noted.  An October 2004 Northeastern Utah Medical Group treatment record shows the Veteran incurred a contusion on a hand, but does not specify which one.

August 2010 records note the Veteran had "serious osteoporosis," and that a clinician opined regarding his back that "x-ray shows he has thinning bones.  That is the only real problem in his back."  See VA treatment records, received October 2010 at p5-6.

The Board acknowledges that a March 2012 VA treatment record shows the Veteran reported he injured his low back in a boating accident.  See VA treatment records, received June 2012 at p.4.  A February 2013 lumbar spine x-ray report shows findings including mild dextroscoliosis, and an impression of numerous compression deformities of the thoracic and lumbar vertebral bodies, mild multilevel degenerative changes, and demineralization.  See id. at p.7.  Also, a February 2013 VA bone density report shows his bone density, including in his lumbar spine, was in the osteoporotic range.  See id. at 4.

Regarding the thoracolumbar spine claim, a March 2016 VA examination report reflects the Veteran reported a history of injuring his back in a boat accident during his National Guard service at "summer camp."  He also reported prior back pain in 1970, which was not during any period of service.  The examiner diagnosed kyphosis of the thoracic spine and osteoporosis of the spine based in part on a February 2013 bone scan report and February 2016 x-rays.  The examiner opined that the Veteran's thoracolumbar conditions are less likely than not related to service.  The examiner reasoned that the Veteran's osteoporosis is age-related, and that the kyphosis is secondary to his osteoporosis.  The examiner added that there was no evidence of any back injury in any period of service in the treatment records.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's kyphosis of the thoracic spine and osteoporosis of the spine are related to his active service or any period of ADT or IDT.  The Board finds the March 2016 VA examiner's opinion to be the most probative evidence of record regarding the etiology of the Veteran's kyphosis and osteoporosis.  The VA examiner reviewed the claims file, interviewed the Veteran, examined him, and provided a thorough rationale for his conclusion.  The Board notes there is no medical opinion of record that contradicts the opinion of the March 2016 VA examiner.

Regarding the right hand injury with laceration claim, the March 2016 VA examination report shows the examiner diagnosed bilateral hand osteoarthritis, a right hand resolved laceration, and right hand keloid.  The Veteran reported that he incurred two lacerations to his right hand in a boat accident during his National Guard service.  He reported occasional stiffness.  Examination revealed two parallel scars on the thenar eminence of the right palm.  The examiner opined that the Veteran's right hand osteoarthritis and scars are less likely than not related to his service, reasoning that there was no evidence of any right hand injury having been incurred in any period of service.  Furthermore, the examiner noted that he was treated for a right fifth finger injury in December 1996, and then a hand contusion in October 2004 (after hiding a deer).

In light of the above evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran incurred any right hand laceration injury during his active service, or any period of ADT or IDT.  As shown above, the March 2016 VA examiner opined that the Veteran's right hand osteoporosis and scars are less likely than not related to service, and the examiner's opinion is uncontroverted by any medical evidence of record.  Furthermore, as shown above, the Veteran is shown to have incurred two right hand injuries in 1996 and 2004, which injuries were post-service.  

Regarding the diagnosed osteoarthritis of both the spine and right hand, the Board adds that there is no evidence of diagnosed arthritis, or characteristic manifestations of arthritis, in service or within one year of separation from service.  

The Board acknowledges that the Veteran's lay opinion that his thoracolumbar conditions and his right hand conditions are in fact related to injuries he incurred in a boating accident during his National Guard service.  The Board acknowledges that the Veteran is certainly competent to report facts within his personal observation, such as a boat accident, injuries, and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board ultimately finds, however, that the objective medical evidence outweighs his lay history of injuring his back or right hand in any boat accident during his service.  While the evidence clearly shows that he was in fact in a boat accident during ADT in June 1992, the contemporaneous medical evidence shows that he reported he injured his right knee, not his right hand or thoracolumbar spine.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  In short, the Board finds his reported history to be inconsistent with the available evidence, and therefore not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Therefore, the Board concludes that the preponderance of the evidence is against granting service connection for a right hand injury with laceration or thoracolumbar spine disability, and that service connection may not be presumed; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for right hand injury with laceration is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

REMAND

The Veteran also claims entitlement to higher ratings for his service-connected bilateral hearing loss (noncompensable) and major depressive disorder with anxiety (30 percent).  He also appeals the discontinuance of a separate 30 percent rating for right knee instability.  He also requests entitlement to a TDIU.

In February 2016 and January 2017, the Veteran requested a videoconference Board hearing with regard to his bilateral hearing loss rating, major depressive disorder and anxiety rating, and right knee instability discontinuance appeals matters.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2016).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, these matters should be remanded so that the Veteran may afforded the requested videoconference Board hearing.

The Board finds that the TDIU claim is inextricably intertwined with the rating claims involving his bilateral hearing loss, major depressive disorder and anxiety, and right knee.  Therefore, the Board will defer decision on the TDIU claim pending the Veteran's opportunity to appear for a scheduled videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the Salt Lake City, Utah RO before a Veterans Law Judge with regard to the appeals involving a higher rating for bilateral hearing loss, higher rating for a major depressive disorder with anxiety, and restoration of a separate 30 percent evaluation for right knee instability.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


